Citation Nr: 0843650	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD)

2.  Entitlement to service connection for PTSD is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

A hearing was held in November 2008 in Washington, D.C. 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A Board decision issued in May 2003 determined that 
service connection for PTSD was not warranted, on the basis 
that the veteran did not have a verifiable in-service 
stressor.

3.  Evidence added to the record since the May 2003 Board 
denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim. 

4.  The veteran has been shown to have PTSD that is causally 
or etiologically related to a verified in-service incident.

 
CONCLUSIONS OF LAW

1. The Board's May 2003 decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. §§ 7103, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).

2. The evidence received subsequent to the May 2003 Board 
decision is new and material, and the service connection 
claim for PTSD is reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2008).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the RO had a duty to notify the 
appellant what information or evidence was needed in order 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the appellant's 
claim for service connection for PTSD, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the appellant was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Similarly, because the claim of service connection for PTSD 
on appeal is being granted, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Claim to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the Board in a decision dated in May 2003.  The veteran was 
notified of that decision and it became final.  See 38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 20.1100, 20.1105 (2008).

In June 2003, the veteran requested that his claim for 
service connection for PTSD be reopened.  In the December 
2004 rating decision currently on appeal, the RO reopened the 
claim for service connection for PTSD but continued to deny 
the claim on the merits.  However, regardless of what the RO 
has done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim for service connection for PTSD.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the May 2003 Board decision denied the 
veteran's claim for service connection for PTSD.  In that 
decision, the Board observed that there was no credible 
supporting evidence that the veteran's claimed in-service 
stressors occurred.  Therefore, the Board concluded that 
service connection for PTSD was not warranted.  

The evidence associated with the claims file subsequent to 
the May 2003 Board decision includes the June 2007 VA 
examination report, VAMC treatment records, Social Security 
Administration (SSA) records, a letter from the veteran to 
his mother (written during service), a response from the 
Center for Unit Records Research (CURR) in April 2007, as 
well as the veteran's own assertions and his sworn testimony 
at his November 2008 hearing.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the June 1998 decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for PTSD.  This evidence is certainly new, in that 
it was not previously of record.  With regard to whether the 
evidence is material, the Board notes that the veteran's 
letter to his mother discusses being subjected to mortar and 
rocket attacks.  Further, the April 2007 response from the 
CURR verified 8 to 10 mortar attacks on the veteran's unit in 
November 1970.  The Board must presume the credibility of 
this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that this evidence 
provides possible verification of the claimed stressful 
incident during service; thus it relates to an unestablished 
fact necessary to substantiate the claim.  Accordingly, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection for PTSD.  

Service Connection

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
after resolving all reasonable doubt, the veteran is entitled 
to service connection for PTSD.  However, at the outset, the 
Board finds that the veteran did not engage in combat with 
the enemy during active service.  The veteran's duties as 
verified by service personnel records have not been 
recognized as combat-related.  In this regard, the veteran's 
DD Form 214 lists his military occupational specialty as 
vehicle mechanic.  Further, his service records did not show 
that he received any awards or decorations indicative of 
combat service, such a Bronze Star with V Device or Purple 
Heart.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Throughout the course of 
this appeal, the veteran has contended that his claimed 
stressors included being wrongfully accused of drug 
possession, spending weeks hiding in a bush, spending nights 
on remote firebases, frequent mortar and sniper attacks, 
loading the bodies of dead Viet-Cong casualties of war and a 
specific rocket that was fired and landed within 50 feet of 
him but did not explode.

Review of the claims folder reveals credible evidence that 
the veteran's in-service stressor of being exposed to mortar 
or artillery attack occurred as he reports.  The April 2007 
response from the CURR provides that the U.S. Army Vietnam 
Stations Lists reports that the 261st and 86th Transportation 
Companies were located in Long Binh, which is also the 
location of First Support Base (FSB) Buttons, during the time 
indicated in the veteran's request.  The CURR searched the 
1970 historical reports submitted by the 5th Battalion, 7th 
Cavalry and the November 12, 1970 Daily Staff Journal 
submitted by the 1st Air Cavalry Division, also located in 
Long Binh.  The documents report that on November 12, 1970, 
FSB Buttons received 8 to 10 mortar rounds of 82mm mortar 
fire with at least 6 impacting inside of the perimeter. Six 
American soldiers were wounded in this action.  The suspected 
position was engaged with mortar and artillery.  Night hawks 
checked out the area with negative results. 

Concerning this, the Board notes that the veteran's personnel 
records confirm that the veteran served with the 261st and 
86th Transportation Companies in Long Binh.  However, there 
is some descrpency in the record as the vetearn's personnel 
records show that he jointed the 86th Transportation Company 
on November 29, 1970, whereas the verified incident occurred 
on November 12, 1970.  Nonetheless, while the veteran's 
service personnel record or assignments shows that the 
veteran arrived at the 86th Transportation Company shortly 
after the verified incident, it is conceivable that the 
veteran would have been detailed to this Company shortly 
before his official transfer.  Furthermore, his assertions of 
exposure to frequent rocket attacks are corroborated by a 
letter sent home.  In this regard, the veteran discussed his 
participation in rocket attacks in a letter to his mother 
during service.  The Board finds this letter to be credible 
and, due to its temporal proximity to the claimed stressful 
event, the Board also finds the letter to be of increased 
probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran). 

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  As the veteran's personnel 
records indicate that he was in Vietnam with the 86th and 
261st Transportation Companies in the general time frame of 
the attacks and the letter to his mother documents 
experiencing such attacks, the Board finds that, given the 
veteran the benefit of the doubt, these documents provide 
sufficient corroboration to verify the veteran's account of 
being subjected to frequent rocket and mortar attacks in 
Vietnam.  

In addition, the veteran has been diagnosed with PTSD by 
several medical professionals.  In this regard, the veteran 
underwent VA examinations in February 2003 and June 2007.  
The February 2003 VA examiner reviewed the veteran's claims 
file and conducted a thorough examination of the veteran.  
The February 2003 VA examiner noted that the veteran's 
stressors included spending many nights in remote fire bases, 
and that he was frequently exposed to mortar attacks and 
sniper attacks on a regular basis.  The February 2007 VA 
examiner found that the veteran met the criteria for PTSD, in 
that he had a startle and heightened arousal, he often 
experienced past stressful incidents and he had been 
explosive.  The examiner also noted that the veteran had not 
been able to maintain friendships and has changed jobs with 
some regularity.  He concluded that the veteran's alcohol and 
drug abuse have been separate and not a causal factor in 
impaired functioning but rather a means of coping with PTSD.

Similarly, the June 2007 VA examiner noted that although the 
veteran was not wounded in Vietnam, he was regularly 
experienced incoming mortar attacks.  The June 2007 VA 
examiner also found that the veteran experienced and 
evidenced several symptoms indicative of PTSD.  The June 2007 
VA examiner reported that the veteran avoided people and 
shopped only at night.  He continued that when in a 
restaurant, the veteran must sit with his back to the wall 
and be able to observe the door.  He also noted that the 
veteran was uncomfortable around Asian people and was unable 
to tolerate anyone walking behind him.  The sound of 
helicopters instantly brought the veteran back to his Vietnam 
service and he was highly reactive to unexpected noises.  The 
veteran was also quickly reminded of his overseas service by 
hot, rainy or muggy weather.  Finally, the June 2007 VA 
examiner noted that the veteran was easily upset when 
watching the news.  The examiner thus diagnosed the veteran 
with PTSD, chronic, severe.  In conclusion, the examiner 
stated that the veteran had a relatively stress-free pre-
military history.  However, while in the military, his 
overall adjustment was poor and he spent time in the 
stockade.  The veteran did experience several highly 
upsetting incidents in addition to the ongoing stress of 
being in the war zone.  Subsequent functioning has been poor 
in terms of occupational, marital and substance abuse.  The 
veteran's PTSD signs and symptoms have caused him 
deficiencies in work, family relations and mood, and that his 
substance abuse/dependence occurred as a result of his 
overseas experiences. 

Therefore, to the extent that there is any reasonable doubt 
as to whether the veteran currently has PTSD that is related 
to his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran currently has PTSD related to his 
military service.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).


ORDER

New and material evidence having been received, the claim is 
reopened. 

Entitlement to service connection for PTSD is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


